Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Digges (U.S. 20060125186) in view of Peterson (U.S. 8162318)
Regarding claim 1, Digges discloses a game board for a cornhole game, the game board consisting essentially of: 
a platform having two opposite long sides and two opposite short sides (see annotated figure below), the two opposite short sides include a first short side and a second short side; 
a hole in the platform (Fig. 1, hole 70) near the first short side; 
and legs extend downwards from corners of the first short side (see annotated figure below), wherein the legs are slightly offset from a perpendicular axis through the platform such as the game board can be stacked over another game board (Fig. 6, boards stacked over another game board), wherein the legs of the game board slide over legs of the lower game board and the platform of the Fig. 6, support end of the board near the hole slide over support end of the bottom board).

    PNG
    media_image1.png
    325
    688
    media_image1.png
    Greyscale

However, Digges does not disclose two legs, wherein the platform of the game board is sloped, and an angle of slope is proportional to a length of the two legs, wherein the second short side has no legs
Peterson discloses two legs (Fig. 1, legs 24, 26) wherein the platform of the game board is sloped (Fig. 3, game board 44 is sloped), and an angle of slope is proportional to a length of the two legs (Fig. 1, 3, board 44 is sloped proportional to length of legs 24, 26) , wherein the second short side has no legs (Fig. 3, second short side 22 has no legs)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the support of Digges with the two leg support structure, as taught by Peterson to provide Digges with the advantage of an obvious variant of a support structure and would require less material to construct while retaining the same function. 
Regarding claim 3, Digges discloses the claimed invention substantially as claimed, as set forth above in claim 1.
 Digges does not explicitly disclose the platform and the two legs are integral, the combination as a whole discloses the platform and two legs and the court found that the use of a one piece construction instead of the structure disclosed in the prior art (separable elements) would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C) as the function of the platform and two legs remains the same, whether they are of one piece construction or separable elements. 
Response to Arguments
Applicant's arguments filed 2/15/20222 have been fully considered but they are not persuasive. 
Regarding claim 1, it is argued that the amendments changed the scope of the overall limitations. It is argued that as seen above, Peterson clearly shows a cornhole board in which the second short side has no legs, as claimed, and therefore, creates an angle of slope proportional to the length of the two legs seen in Peterson and therefore, the combination as a whole reads on the claimed limitations. The applicant has provided no argument as to why Peterson does not disclose the second short side having no legs and only makes a conclusory statement and therefore, the rejection is seen above. 
Regarding claim 3, no new arugments are presented. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711